Case: 12-15180    Date Filed: 07/24/2013   Page: 1 of 3


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT

                         ___________________________

                                 No. 12-15180
                             Non-Argument Calendar
                         ___________________________

                         Docket No. 1:11-cv-01278-RLV


JEFFREY SIMMONS,

                                                                Plaintiff-Appellant,

                                      versus

BOARD OF REGENTS OF THE
UNIVERSITY SYSTEM OF GEORGIA,
A Georgia Southern University,
MICHAEL J. RUSSELL,
Individually and in his official capacity,
ET AL.,

                                                            Defendants-Appellees.


                       ______________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                     _______________________________

                                  (July 24, 2013)
               Case: 12-15180      Date Filed: 07/24/2013    Page: 2 of 3


Before HULL, JORDAN, and EDMONDSON, Circuit Judges.



PER CURIAM:


      Jeffrey Simmons appeals the district court’s grant of summary judgment in

favor of his former employer, the Board of Regents of the University System of

Georgia (“BOR”), on his Title VII retaliation claim.

      Briefly stated, the appeal presents this issue:

      Whether the district court erred by granting summary judgment on
      Simmons’s retaliation claim, based on its conclusion that Simmons did not
      evidence sufficiently that his employer’s proffered legitimate
      nondiscriminatory reasons for Simmons’s termination were pretextual.

      We review a district court’s grant of summary judgment de novo, viewing

the evidence in the light most favorable to the non-moving party. Thomas v.

Cooper Lighting, Inc., 506 F.3d 1361, 1363 (11th Cir. 2007). Summary judgment

is proper if “the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed.R.Civ.P.

56(a). The party opposing summary judgment must present more than “[t]he mere

existence of a scintilla of evidence in support of [its] position . . . ; there must be

evidence on which the jury could reasonably find for the [non-movant].”

Anderson v. Liberty Lobby, Inc., 106 S.Ct. 2505, 2512 (1986).




                                            2
               Case: 12-15180     Date Filed: 07/24/2013   Page: 3 of 3


      The district court properly granted summary judgment in favor of the BOR

because the record was unable to expose the BOR’s proffered legitimate,

nondiscriminatory reason for Simmons’s termination -- violation of work rules --

as a pretext for retaliation. Although the investigation that led to his termination

did not fully comply with employer-specified investigatory procedures, Simmons

did not show that the investigation was conducted differently than other

investigations or that the technical deviations -- for example, a failure to record a

complainant’s interrogation -- were due to a retaliatory motive. Besides, the record

shows that the decision makers had a good faith reason -- honest belief of work

rule violations -- for terminating Simmons’s employment. For background, see

Rojas v. Florida, 285 F.3d 1339 (11th Cir. 2002).

      AFFIRMED.




                                           3